 Debtor      Richard Eugene Hubbard
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                     Check if this is an
                                                                            [Bankruptcy district]                     amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial             Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                          Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $220.00                        Bi-Weekly         60        months        Debtor will make payment directly to trustee
    Debtor 2                                                                                         Debtor consents to payroll deduction from:
                                                                                                  Leadec Corp, 9395 Kenwood Road, Suite 200,
                                                                                                  incinnati, OH 45242
Insert additional lines as needed.

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $27,300.00.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

APPENDIX D                                                                      Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

             Case 1:18-bk-08161                            Doc 2       Filed 12/10/18 Entered 12/10/18 11:33:17                     Desc Main
                                                                       Document      Page 1 of 7
 Debtor                Richard Eugene Hubbard                                                           Case number


3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in§ 1. is checked.

                          For each claim listed below, the debtor(s) request that the court determine the value of the creditor’s interest in any property
                          securing the claim based on the amount stated in the column headed Value securing claim. If this amount exceeds any allowed
                          claim amount, the claim will be paid in full with interest at the rate stated below. If the amount is less than the allowed claim
                          mount, the claim will be paid the full value securing the claim, with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim under § 5.1. If
                          the value securing a creditor’s claim is listed below as zero or no value, the creditor’s allowed claim will be treated entirely as an
                          unsecured claim under § 5.1. The avoidance of any lien because it is not secured by any value must be addressed in Part 9. The
                          mount of a creditor’s total claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any
                          contrary mount stated below.

                          The holder of any claim listed below as secured by any value will retain the lien until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                  If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                  by that collateral will cease.
 Name of creditor                    Estimated         Collateral                   Value of          Amount     Value            Interest      Monthly
                                     amount of                                      collateral        of claims securing          rate          payment
                                     creditor's total                                                 senior to claim
                                     claim                                                            creditor's
                                                                                                      claim
 Automobile Acceptance (3)           $12,060.00        2012 Toyota Camry            $9,450.00           $0.00     $9,450.00        5.25%        $285.00

Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                  The remainder of this section will be effective only if the applicable box in § 1.2 is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests listed below impair exemptions to which the debtor(s)
                          would be entitled under 11 U.S.C. § 522(b). The judicial liens or security interests listed below will be avoided to the extent they
                          impair exemptions upon entry of the order confirming the plan. The amount of the judicial lien or security interest that is avoided
                          will be treated as an unsecured claim under § 5.1. The amount, if any, of the judicial lien or security interest that is not avoided
                          will be paid in full as a secured claim under the plan.
 Information regarding judicial                     Calculation of lien avoidance                                          Treatment of remaining secured
 lien or security interest                                                                                                 claim
                                                    a. Amount of lien                            $602.00                   Amount of secured claim after
 Name of Creditor                                                                                                          avoidance (line a minus line f)
 Covington Credit                                   b. Amount of all other liens                 $0.00                     $00.00
                                                    c. Value of claimed exemptions               $50.00
 Collateral                                         d. Total of adding lines a, b, and c         $652.00                   Interest rate (if applicable)
 laptop, tablet. tv, lawn mower,                                                                                           0.00                %
 weed eater, toolset, chainsaw

 Lien identification (such as                       e. Value of debtor's interest in property    -$50.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 09/18                                              f. Subtract line e from line d.              $602.00                   $0.00


APPENDIX D                                                                            Chapter 13 Plan                                            Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 1:18-bk-08161                            Doc 2        Filed 12/10/18 Entered 12/10/18 11:33:17                      Desc Main
                                                                        Document      Page 2 of 7
 Debtor                Richard Eugene Hubbard                                                            Case number

 Information regarding judicial                     Calculation of lien avoidance                                          Treatment of remaining secured
 lien or security interest                                                                                                 claim

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                            $695.00                   Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 Credit Central of Tennessee,                       b. Amount of all other liens                 $0.00                     $00.00
 LLC
                                                    c. Value of claimed exemptions               $50.00
 Collateral                                         d. Total of adding lines a, b, and c         $745.00                   Interest rate (if applicable)
 TV, tool box                                                                                                              0.00                %

 Lien identification (such as                       e. Value of debtor's interest in property    -$50.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 7/06/18                                            f. Subtract line e from line d.              $695.00                   $0.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                            $2,600.00                 Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 Regional Finance Corp                              b. Amount of all other liens                 $0.00                     $00.00
                                                    c. Value of claimed exemptions               $100.00
 Collateral                                         d. Total of adding lines a, b, and c         $2,700.00                 Interest rate (if applicable)
 Lawn Trailer, Tools, Stereo                                                                                               0.00                %

 Lien identification (such as                       e. Value of debtor's interest in property    -$100.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 8/2015                                             f. Subtract line e from line d.              $2,600.00                 $0.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                            $300.00                   Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 State Finance                                      b. Amount of all other liens                 $0.00                     $00.00
                                                    c. Value of claimed exemptions               $50.00
 Collateral                                         d. Total of adding lines a, b, and c         $350.00                   Interest rate (if applicable)

APPENDIX D                                                                            Chapter 13 Plan                                            Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 1:18-bk-08161                            Doc 2        Filed 12/10/18 Entered 12/10/18 11:33:17                      Desc Main
                                                                        Document      Page 3 of 7
 Debtor                Richard Eugene Hubbard                                                            Case number

 3 TVs, Laptop, Stereo, Riding                                                                                             0.00                 %
 lawn mower

 Lien identification (such as                       e. Value of debtor's interest in property    -$50.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 6/2016                                             f. Subtract line e from line d.              $300.00                   $0.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                            $650.00                   Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 Sun Credit & Tax                                   b. Amount of all other liens                 $0.00                     $00.00
                                                    c. Value of claimed exemptions               $0.00
 Collateral                                         d. Total of adding lines a, b, and c         $700.00                   Interest rate (if applicable)
 HHG                                                                                                                       0.00                %

 Lien identification (such as                       e. Value of debtor's interest in property    -$50.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 10/12/18                                           f. Subtract line e from line d.              $650.00                   $0.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                            $162.00                   Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 World Acceptance/Finance                           b. Amount of all other liens                 $0.00                     $00.00
 Corp
                                                    c. Value of claimed exemptions               $50.00
 Collateral                                         d. Total of adding lines a, b, and c         $212.00                   Interest rate (if applicable)
 HHG                                                                                                                       0.00                %

 Lien identification (such as                       e. Value of debtor's interest in property    -$50.00
 judgment date, date of lien
 recording, book and page number)
 Void Lien                                                                                                                 Monthly plan payment
 07/18                                              f. Subtract line e from line d.              $162.00                   $0.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)   $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

APPENDIX D                                                                            Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 1:18-bk-08161                            Doc 2        Filed 12/10/18 Entered 12/10/18 11:33:17                      Desc Main
                                                                        Document      Page 4 of 7
 Debtor                Richard Eugene Hubbard                                                     Case number


Insert additional claims as needed.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                  The debtor(s) surrender to each creditor below the listed collateral. Upon confirmation of this plan the stay under 11 U.S.C. §
                  362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all respects. Any allowed
                  unsecured claim resulting from disposition of surrendered collateral will be treated as an unsecured claim under § 5.1.

 Name of Creditor                                   Collateral                                                             Anticipated Deficiency
 Exeter Finance Corp                                2013 Kia Optima - surrender interest (son is co-owner & pays it)                           $0.00

Insert additional claims as needed.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,250.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of all funds. Class 4

         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.

4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
                20.00 % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.


5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

APPENDIX D                                                                      Chapter 13 Plan                                           Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

             Case 1:18-bk-08161                            Doc 2     Filed 12/10/18 Entered 12/10/18 11:33:17                  Desc Main
                                                                     Document      Page 5 of 7
 Debtor                Richard Eugene Hubbard                                                  Case number

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

     a. Filing fees paid through the trustee

     b. Current monthly payments on domestic support obligations

     c. Other fixed monthly payments

        If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will allocate available
        funds in the order specified below or pro rata if no order is specified. If available funds in any month are not sufficient to disburse any current
        installment payment due under § 3.1, the trustee will withhold the partial payment amount and treat the amount as available funds in the
        following month.

        Insert additional lines as needed.

     d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5

        The trustee will make these disbursements in the order specified below or pro rata if no order is specified.

        Insert additional lines as needed.

     e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)

     f. Disbursements to claims allowed under § 1305 (§ 5.5)

         Alternative order of distribution:

        Class 1 - Filing Fee
        Class 2 - Notice Fee
        Class 3 - Secured Claims
        Class 4 - Attorney Fees
        Class 5 - General Unsecured Claims
        Class 6 - 1305 Post Petition Claims

        Insert additional lines as needed.

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other: Discharge

 Part 9:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Post Petition claims allowed pursuant to 11 U.S.C. § 1305 shall be paid in full but subordinate to the payment of
unsecured claims as provided in paragraph 3 of the confirmation order.
 Part 10: Signatures:


APPENDIX D                                                                   Chapter 13 Plan                                                 Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 1:18-bk-08161                            Doc 2     Filed 12/10/18 Entered 12/10/18 11:33:17                     Desc Main
                                                                     Document      Page 6 of 7
 Debtor                Richard Eugene Hubbard                                                  Case number

 X   /s/ J. Robert Harlan                                                     Date
     J. Robert Harlan
 Signature of Attorney for Debtor(s)

 X                                                                            Date
       Richard Eugene Hubbard

 X                                                                            Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                   Chapter 13 Plan                                   Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

             Case 1:18-bk-08161                            Doc 2     Filed 12/10/18 Entered 12/10/18 11:33:17       Desc Main
                                                                     Document      Page 7 of 7
